Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” (claim 1, lines 3, 6)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10: it is unclear what is meant by “separated with”.  It is unclear if “separated from” is intended.  If not it is unclear what the what the two centers are (both) separated from; i.e. they were ‘with’ each other when they were separated from something.  
Claim 1, lines 23-25 are indefinite as to what is required because there is no indication as to what is being moved.  The specification disclose various things as being displaced (molecules [0005], rollers [0006], glass [0009], etc.).  
Claim 1, lines 23-24: it is unclear what the movement is simultaneous with.  The specification makes no mention of what the movement might be simultaneous with.
Line 7 of claim 8 is unclear as to what ‘displaces” what. 

Claim limitation “heating element” (claim 1, lines 3 and 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  [0043] and [0044] disclose the heating elements comprise a ceramic tube and a fixed base however a ceramic tube and a fixed base (by themselves) cannot perform a heating function.  Compare with Jarvinen 6470711 which discloses ceramic resistive heaters (col. 1, line 30-35) as well as burners and convection heaters with ‘pipe structures’ (col. 2, lines 35-37).   Burners typically comprise tubes to carry fuel.  Also a ‘ceramic core’ is not entirely consistent with a ‘ceramic tube’, since a tube has nothing at its core.  These structures do not appear to be equivalents in light of col. 4, lines 23-28 which indicates convection heaters serve to cool rollers (something radiative heaters cannot do). 

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 is indefinite as to in which way it is S-shaped.  It is noted that a S has an inverted shape when view from the opposite direction.  An S from the upper heating elements is more like a Z when viewed from lower heating elements. 


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the invention of claim 1 in particular the limitations at lines 23-25 that the “to move reciprocatively only along the longitudinal axis” and  “the rollers are driven to simultaneously move reciprocatively only along the longitudinal axis. ”
First it is noted that there is no explicitly support for these limitation. Second,  [0045] indicates that the rollers are pivotably connected to the frame; this suggests a pivoting movement which may not be along the longitudinal axis. [[0056] and elsewhere indicates the rollers are driven to displace (i.e. move) the glass reciprocatively and transversely.  One of ordinary skill would understand that the invention as disclosed as having rollers that are driven to move longitudinally and move (glass) transversely.  Examiner sees nothing which reasonably indicates Applicant had invented rollers that are not driven to move (glass) transversely.
The MPEP at 2173.05(i) provides Office policy regarding negative limitations including: “Any negative limitation or exclusionary proviso must have basis in the original disclosure”; and  “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”    Examiner understands the claim 1 language “only along the longitudinal axis” of line 24 and to be an exclusionary proviso because it excludes other types of movements.   Likewise Examiner understands the same phrase “only along the longitudinal axis” (at line 25 of claim 1)  to be an exclusionary proviso because it excludes other types of movements.   Applicant does not point out where in the disclosure there is support for these two exclusionary provisos. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4, (see page 2, line 8); and 32 of [0044].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.  
The arguments do not appear to dispute the finding of 3/8/2021 (and maintained above) that the written description fails to disclose structure corresponding to the heating element and clearly link the structure to the function. 
 The drawing correction has been entered however the drawings remain objected to for the outstanding grounds of objection.  It is suggested that “4” and “32” be deleted from the specification to overcome the objection. 
It is argued that “separated with” has been amended with “separated from”.  Examiner notes this amendment addresses the issue with line 10 of claim 1, but not with line 14 of current claim 1. 
It is argued that the “move reciprocatively only along the longitudinal axis” can be supported by the originally filed specification.  Examiner disagrees for the reasons set forth in the rejection above.  Applicant should point out the specific language in specification that might support the newly added claim language. 
It is argued that one of ordinary skill would understand that “S-shaped” would mean a path in the shape of a sine wave.  This is not persuasive because there is no rationale or evidence to support the position.   Moreover the ends of the letter “S” has no counterpart in a sine wave.  That is: the end at the upper-right of the letter S curves downward and the other end curves upward. 
It is further argued that the frame and rollers are driven “such that the glass on the rollers can move reciprocatively in the horizontal and longitudinal axes”.  Examiner disagrees because the claims do not recite anything about the movement of the glass.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As indicated in the prior Office action it was unclear from the claims (and specification) what was being ‘displaced”.  Claim 1 has been amended to recite “move” rather than “displace” however the claim remains indefinite because it is unclear what is being moved/displaced.  
The arguments regarding the prior art rejection are moot because the prior art rejection is not maintained because at least the rollers are not driven to “move reciprocatively only along the longitudinal axis”.  For example the Nitschke rollers are driven to also move glass along the transverse axis.  However (as indicated above) Applicant’s disclosure as originally filed appears to also fail to disclose rollers driven to “move reciprocatively only along the longitudinal axis”.

Conclusion
The lack of a proper prior art rejection should not be indicated as an indication of allowable subject matter.   As indicated above the claimed subject matter fails to comply with 35 USC 112.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/           Primary Examiner, Art Unit 1741